Exhibit 10.1

[Quicksilver Resources Inc. Letterhead]


July 15, 2013


David Rushford
[Address redacted]
Dear Dave:
Effective July 15, 2013, Quicksilver Resources is pleased to offer you a
retention bonus with an aggregate value of $500,000 CDN to be awarded in the
form of cash and a stock option grant of Quicksilver Resources stock in
appreciation of your efforts on behalf of the Company. The cash will vest and be
paid (less applicable required taxes and authorized deductions), and the stock
option will vest and become exercisable (if and when exercised, less applicable
required taxes and authorized deductions), per the following schedule:


Vesting Date            Cash            Stock Option
July 15, 2014         $125,000 CDN
July 15, 2015         $125,000 CDN
July 15, 2016                         250,000


To become vested in an installment of the retention bonus you must be an active,
regular full-time employee in good standing and remain in continuous employment
of the Company or one of its subsidiaries, or any successor thereof, from the
date of this letter agreement through the applicable installment payment/vesting
date.
In the event that your employment ceases on or before an installment
payment/vesting date because of (i) termination through no fault of your own as
a result of a reduction in force or (ii) an Involuntary Termination, as defined
in the Quicksilver Resources Inc. Amended and Restated Executive Change in
Control Retention Incentive Plan, the unpaid/unvested installments will be
paid/vested within 60 days of the date of your termination and subject to your
execution and non-revocation during such period of a release agreement
satisfactory to the Company; provided that, in the case of any cash payment that
could be paid during a period that begins in one taxable year and ends in the
subsequent taxable year, it will be paid in the subsequent taxable year, to the
extent required to avoid the additional tax imposed pursuant to Section 409A of
the U.S. Internal Revenue Code.


The stock option will have a per share exercise price equal to the closing sale
price of Quicksilver Resources stock on July 15, 2013 and will have a term of
ten years commencing on July 15, 2013, subject to earlier expiration in
accordance with the standard terms of any document that evidences such award.


The retention bonus will not affect any annual merit increase or the award or
amount of any annual bonus or long–term incentive to which you may be entitled
to receive pursuant to applicable bonus or equity plans that are approved from
time to time by the Company.


This letter agreement (together with, as applicable, any document that evidences
the award of your stock option) is the entire agreement between the parties and
any amendments or revisions of this agreement must be in writing and signed by
both parties. This letter agreement does not constitute an employment agreement
and shall not be construed to change the other employment terms under which you
are employed.


Please indicate your acceptance of this letter agreement by signing the attached
duplicate copy of this agreement and return to the Human Resources Department in
Fort Worth, Attn: Anne Self, no later than July 22, 1013.
Thank you for your loyalty to and efforts on behalf of Quicksilver.


Sincerely,


/s/ Glenn Darden


Glenn Darden
President/CEO


I have read and understand the contents of this retention agreement. I accept
the provisions of the agreement as set forth above.


/s/ David Rushford
 
July 22, 2013
David Rushford
 
Date


 

--------------------------------------------------------------------------------





[Quicksilver Resources Inc. Letterhead]


July 15, 2013


David Rushford
[Address redacted]
Dear Dave:
On July 15, 2013, the Compensation Committee of the Board of Directors of
Quicksilver Resources approved a bonus award in the aggregate amount of $500,000
CDN in connection with the successful completion of a Horn River Basin
transaction. This bonus is a grant in the form of cash ($250,000 CDN) and a
stock option grant (250,000 shares) of Quicksilver Resources stock in
appreciation of your efforts on behalf of the Company.


The cash will vest and be paid (less applicable required taxes and authorized
deductions), and the stock option will vest and become exercisable (if and when
exercised, less applicable required taxes and authorized deductions), upon the
Board approved closing and funding of a transaction or series of transactions to
sell or otherwise dispose of at least 25% of the Company’s interest in its oil
and gas assets in the Horn River Basin; provided that you must be an active,
regular full-time employee in good standing and remain in continuous employment
of the Company or one of its subsidiaries, or any successor thereof, from the
date of this letter agreement through the applicable payment /vesting date.


The stock option will have a per share exercise price equal to the closing sale
price of Quicksilver Resources stock on July 15, 2013 and will have a term of
ten years commencing on July 15, 2013, subject to earlier expiration in
accordance with the standard terms of any document that evidences such award.


This bonus will not affect any annual merit increase or the award or amount of
any annual bonus or long–term incentive to which you may be entitled to receive
pursuant to applicable bonus or equity plans that are approved from time to time
by the Company.


This letter agreement (together with, as applicable, any document that evidences
the award of your stock option) is the entire agreement between the parties and
any amendments or revisions of this agreement must be in writing and signed by
both parties. This letter agreement does not constitute an employment agreement
and shall not be construed to change the other employment terms under which you
are employed.


Please indicate your acceptance of this letter agreement by signing the attached
duplicate copy of this agreement and return to the Human Resources Department in
Fort Worth, Attn: Anne Self, no later than July 22, 2013.
We are confident in the completion of this transaction and you have our
continued support.
Sincerely,


/s/ Glenn Darden


Glenn Darden
President/CEO




Accepted and Agreed to:
/s/ David Rushford
 
July 22, 2013
David Rushford
 
Date


 

--------------------------------------------------------------------------------





[Quicksilver Resources Inc. Letterhead]


April 16, 2014


David Rushford
[Address redacted]
Dear Dave,
Quicksilver Resources Inc. (the “Company”) previously sent you two letters, both
dated July 15, 2013, one of which set forth the terms of a retention bonus
awarded to you (the “Retention Letter”) and the other of which set forth the
terms of a bonus in connection with a successful completion of a Horn River
Basin transaction (the “Horn River Letter,” together with the Retention Letter,
the “Letters”). As indicated in the Retention Letter, the aggregate value of the
retention bonus was $500,000 CDN, 50% of which was awarded in the form of cash
and 50% in the form of a stock option award. Likewise, as indicated in the Horn
River Letter, the aggregate value of the Horn River bonus was $500,000 CDN, 50%
of which would be awarded in the form of cash and 50% in the form of a stock
option award.


In determining the number of shares of the Company underlying the two stock
option awards described above, a calculation error related to currency
conversion was made. As a result, each Letter indicated that the applicable
stock option award would be with respect to 250,000 shares of the Company.
However, each Letter should have stated that the applicable stock option award
was with respect to 240,075 shares of the Company, a number of shares that
results in a stock option award with a value of $250,000 CDN.


This letter acts to correct each of the Letters, as well as the Nonqualified
Stock Option Agreement with respect to the retention bonus stock option award
dated July 15, 2013 and the Nonqualified Stock Option Agreement with respect to
the Horn River bonus stock option award dated July 15, 2013 (together, the
“Award Agreements”), with the effect that in each instance where the number of
shares of Company stock with respect to the stock option award is stated, the
respective Letter and Award Agreement shall be read to state 240,075 shares
instead of 250,0000 shares, and as such each of the Letters and the Award
Agreements will reflect that the difference of 9,925 shares was never awarded to
you. Except as expressly provided in this letter, each of the Letters and the
Award Agreements shall remain in full force and effect in accordance with its
respective terms.


Thank you for your understanding and your efforts on behalf of Quicksilver.




Sincerely,


/s/ Glenn Darden


Glenn Darden
President/CEO


I have read and understand the contents of this letter and acknowledge its
provisions.


/s/ David Rushford
 
April 16, 2014
David Rushford
 
Date


 